Citation Nr: 0723136	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-03 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to November 
1970 and from April 1977 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

In June 2006, the veteran presented testimony before the 
undersigned Veterans' Law Judge during a video conference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for a right knee disability was initially 
awarded by means of an August 1994 rating decision.  At that 
time, a 10 percent disability rating was assigned under 
Diagnostic Code 5257 for slight instability.  In August 1998, 
the RO revisited the matter and held that a 20 percent rating 
was warranted for moderate impairment.  

The current claim on appeal was received in August 2004.  
Current VA treatment records and a January 2005 VA 
examination report demonstrate that the veteran has also been 
diagnosed as having degenerative joint disease of the right 
knee.  In February 2005, the RO continued the previously 
assigned 20 percent disability rating because there was no 
evidence of severe subluxation or lateral instability of 
knee.

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The Board acknowledges that 
the veteran was provided a VA examination in January 2005.  
The veteran, however, has alleged that the aforementioned 
examination was inadequate for rating purposes and that her 
current right knee degenerative joint disease has worsened.  
She was unsure as to whether her right knee instability had 
worsened.  It is also noted that an April 2006 MRI report 
indicated that the right knee was abnormal.  Accordingly, the 
veteran should be afforded an additional VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should also be afforded a 
VA examination to determine the current 
severity of her service-connected right 
knee disability.  The claims folder must 
be provided to the examiner.  Any 
indicated studies should be performed.  
The examiner should undertake range of 
motion studies for the right knee, noting 
the exact measurements for flexion and 
extension, specifically identifying any 
excursion of motion accompanied by pain.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
provide an opinion concerning the degree 
of severity of any instability or 
subluxation of the right knee.  The 
examiner should also determine if the knee 
locks and if so the frequency of the 
locking.  

2.  Then, the RO should readjudicate the 
issues on appeal in light of all pertinent 
evidence and legal authority.  The RO 
should specifically consider whether 
separate ratings are warranted for 
limitation of flexion of the right knee, 
limitation of extension of the right knee 
and recurrent subluxation or lateral 
instability of the right knee.  If the 
benefits sought on appeal remain denied, 
the RO should issue to the veteran and her 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

